DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 04/01/2022, claims 11 and 15 have been amended. Currently, claims 1-17 are pending.

Allowable Subject Matter
Claims 1-17 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to OLED aging compensation process.
Independent claim 1 distinctly features: 							“a display panel comprising a plurality of pixels provided thereon and configured to display an image; a display driver configured to output a driving signal for driving the display panel; and a timing controller configured to generate stress data by converting grayscale values included in image data into stress values, accumulate the stress data for each pixel, calculate average data for each pixel corresponding to an accumulated number of times, determine a compensation value by performing lossless compression and restoration on the average data in a regular region and lossy compression and restoration on the average data in an irregular region, respectively, and to provide the compensation value to the display driver”
Independent claim 11 distinctly features: 	
“generating stress data by converting grayscale values included in image data to be displayed on a display panel into stress values; calculating average data of the stress data for each pixel; compressing the average data; storing the compressed average data in a memory; reading the compressed average data stored in the memory and restoring accumulated stress data using the compressed average data; predicting deterioration by analyzing the restored accumulated stress data and determining a compensation value for the deterioration; and driving the display panel using the compensation value, wherein the compressing the average data comprises performing a lossless compression method in a regular region in which an image is fixed and a lossy compression method in an irregular region in which an image is changed”	
The closest prior art Chung (US 20170098403 A1) teaches OLED aging compensation method as shown in Figure 2 and paragraphs 41-45, and Chung et al. (US 20150194096 A1) teaches display data compression method as shown in paragraph 72.
However they either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious two display regions are applied with different compressions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626